DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1-5 and 7, drawn to periodic check of the bus of a modular communication system to detect broken lines using loopback testing.
Group 2, claim(s) 8-11 and 15, drawn to tamper detection using an accelerometer.
Group 3, claim(s) 16-20, drawn to synchronization of communication across interconnected modules.
Group 4, claim(s) 22-25 and 28, drawn to adjusting power delivered to a plurality of nodes in a power grid based on demand of the nodes.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
As noted in the PCT application Written Opinion, these four groups are directed to unrelated inventions that address different problems without any relation between them. The claims comprise neither the same nor corresponding special technical features so the technical relationship between the subject matter of the claims required by PCT Rule 13.2 is lacking and the claims are not so linked as to form a single general inventive concept as required by PCT Rule 13.1.
During a telephone conversation with Mr. Jeffrey Fabian on 5/26/2022 a provisional election was made with traverse to prosecute the invention of Group 1, claims 1-5 and 7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-11,15-20,22-25, and 28 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected based on lack of positive antecedent basis of “the at least one CPU output” on line 11. Line 3 only recites at least one input and one output. If applicant means to says there is also at least one output something like “at least one input and at least one output” would be appropriate.
Claims 2-5 and 7 are rejected because they depend on claim 1. 
Claim 2 is also rejected based on lack of positive antecedent basis of “the at least one CPU output” on line 2.
Claim 3 is also rejected based on lack of positive antecedent basis of “the at least one CPU output” on line 2.
Claim 4 is also rejected based on lack of positive antecedent basis of “the at least one CPU output” on line 2, and “the at least one CPU input point” on line 3.
Claim 5 is also rejected based on lack of positive antecedent basis of “the duration of discontinuity” on lines 6-7, and “the time of discontinuity in the system bus” on line 7.
Claim 7 is also rejected based on lack of positive antecedent basis of “the end module” on line 2 since plural end modules were previously recited and therefore it is not clear which one is being referred to.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,4, and 7 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Coyle et al., U.S. Pat. No. 6,609,221 B1 [cited by applicant].
The examiner generally agrees with the written opinion in the parent PCT application.
As per claim 1, Coyle shows a modular communication system (col.3, lines 11-16 – since there are add-on components, the system is considered a modular system, see also the reference to plug-and-play operation) comprising: (a) a system bus (col.3, line 47-50); (b) a central processing unit (CPU) (col.5, line 35), comprising at least one input and one output; and (c) at least two end modules comprising a plurality of connection points, wherein (i) the connection points are configured to receive data from the system bus or transmit data through the system bus (fig.6, each controller is an end module), (ii) the end modules are configured to provide a looped transmission path through the CPU (col.4, lines 21-24), (iii) and wherein the CPU is configured to indicate a discontinuity in the system bus if a transmission from the at least one CPU output to at least one connection point of at least one end module is not received by the at least one CPU input (col.6, lines 26-31 – any errors are reported over an output link where any error can be considered to be a “discontinuity” of operation since it disturbs the normal operation of the system). Coyle shows all of the elements recited in claim 1.
As for claim 2, the argument for claim 1 applies. Coyle also shows that the transmission from the at least one CPU output comprises random generated code (col.9, lines 37-40 – the patterns be automatically generated by a pattern source or can be any (i.e. a random one) of preloaded patterns in a pattern store). Coyle shows all of the elements recited in claim 2.
As for claim 4, the argument for claim 1 applies. Coyle also shows that the transmission is transmitted from the at the least one CPU output over a first transmission path and the transmission is received by the at least one CPU input point over a 4second transmission path, the first and second transmission paths forming a looped transmission path (col.4, lines 21-24). Coyle shows all of the elements recited in claim 4.
As for claim 7, the argument for claim 1 applies. Coyle also shows that (i) the end module further comprises an external connector, and wherein (ii) the external connector is coupled to an external electronic device such that the modular communication system is placed in electronic communication with the external electronic device through the external connector (fig.6 – all controllers are connected to a device which they control; this connection constitutes an external connector). Coyle shows all of the elements recited in claim 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coyle in view of what was well-known in the art.
As for claim 3, the argument for claim 1 applies. Coyle does not specifically show that the transmission from the at least one CPU output is sent periodically.
Official Notice is taken that it was known in the art that since the bus could fail at any time it would make sense to test it periodically.
Therefore it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to perform periodic testing of the bus as was known in the art in the system of Coyle in order to determine that an error has occurred so it can be dealt with.

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Moore shows a modular computer with a system bus that links the modules together.
Burr et al. shows a field bus system with multiple linked modules coupled to various sensors and actuators.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN A. AUVE whose telephone number is (571)272-3623. The examiner can normally be reached M-Th 8:00-18:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





 /GLENN A. AUVE/             Primary Examiner, Art Unit 2186